This opinion is uncorrected and subject to revision before
publication in the New York Reports.
-----------------------------------------------------------------
No. 175
The People &c.,
            Respondent,
        v.
Timothy Brewer,
            Appellant.




          Brian Shiffrin, for appellant.
          Robert J. Shoemaker, for respondent.




ABDUS-SALAAM, J.:
          In this case involving the defendant's sexual abuse of
two minor girls, we must decide whether the trial court abused
its discretion as a matter of law by allowing the People to
elicit evidence of the distinctive manner in which he engaged in
sexual acts with consenting adult women. We conclude that the

                              - 1 -
                              - 2 -                         No. 175

trial court did not err in admitting this evidence, which
corroborated the testimony of the two minor victims, because it
was relevant and highly probative, and its probative value was
not outweighed by the potential for prejudice.
                               I.
                       Factual Background
          The two victims in this case are sisters. When MD was
nine and OD was seven, they lived in Buffalo with their mother
and defendant. Though defendant, who was their mother's
boyfriend, was not their biological father, they called him
"dad." At the time they lived there, defendant, their mother, and
numerous other adults used the house to use and sell drugs and
engage in sexual acts. Most often, these activities took place in
a closet defendant called the "bat cave."
          MD and OD each described being sexually abused by
defendant, and the particular method he used: he pulled them into
a closet or back bedroom and forced them to perform oral sex on
him, while he smoked crack with his shirt pulled over his head.
After one of these incidents, MD left defendant and immediately
disclosed to her mother what had happened. The mother gathered up
MD, OD, and the rest of her children and moved out of the house.
          At issue here is the evidence the People sought to
introduce on their direct case pursuant to what they delineated
as a pretrial Molineux application. The prosecutor wanted to
elicit that the abuse of the girls had started before they moved


                              - 2 -
                              - 3 -                          No. 175

to Buffalo; that defendant frequently beat them with a belt; that
defendant rented out the "bat cave" to others in the neighborhood
to use as a space for drug use and sex; that when the police
arrested defendant in the house, pursuant to a search warrant,
they recovered crack cocaine; and, most relevant here, that
defendant was a habitual crack user and engaged in oral sex with
the girls' mother and other consenting adult women in the exact
same manner as he had forced the girls to: in a closet, with his
shirt pulled over his head, while smoking crack. The People
planned to introduce this evidence about defendant's sexual habit
through direct testimony from their mother. In their written
application, the People argued that the proffered evidence would
aid the jury in understanding the unique dynamics of the
particular household and family, and in making credibility
determinations.
          The trial court heard argument on the applications and
refused to allow evidence of the beatings with the belt, the
renting out of the closet, and the recovery of drugs during the
execution of the search warrant. With respect to defendant's
consensual oral sex with adult women in the bat cave while
smoking crack, defense counsel argued that the drug use and the
sexual acts were "clearly prejudicial and not probative enough
for [the] Court to exercise its discretion and allow that
testimony." The People argued, in addition to the reasons stated
in their written application, that the evidence was relevant


                              - 3 -
                              - 4 -                          No. 175

because it demonstrated a pattern of behavior. The court ruled
that the People could elicit testimony from the mother about her
own observations and experiences with defendant, but limited the
testimony about other adult women to those for which she was able
to provide names and dates, and had personally observed engaging
in sexual acts with defendant. After hearing testimony from the
mother, both girls, and defendant himself, the jury found
defendant guilty of all charges. On appeal, defendant's judgment
was affirmed by the Appellate Division (129 AD3d 1619 [4th Dept
2015]). A Judge of this Court granted defendant leave to appeal
(26 NY3d 965 [2015]), and we now affirm.
                              II.
                      The Disputed Evidence
          The Appellate Division correctly concluded that
evidence of defendant's drug use was an uncharged crime or prior
bad act, and that it could be properly admitted as Molineux
evidence (see People v Molineux, 168 NY 264 [1901]) because it
was not proffered to show defendant's propensity toward crime,
but to corroborate details of the victims' testimony (129 AD3d at
1620). We agree that evidence of defendant's use of crack cocaine
while engaging in sexual acts was not overly prejudicial in the
context of this trial. Further, the trial court prohibited the
People from introducing evidence of the crack cocaine recovered
from defendant during the execution of the search warrant,
thereby exercising its discretion in permitting evidence of drug


                              - 4 -
                               - 5 -                         No. 175

use only as it pertained to the sex acts described by the
victims.
           We further agree with the Appellate Division's
conclusion that evidence of defendant's prior sexual encounters
with the girls' mother and another consenting adult woman was not
Molineux evidence, "because it was neither a crime nor a prior
bad act for him to receive consensual oral sex from an adult in a
closet with his T-shirt pulled over his head" (129 AD3d at 1620).
Molineux analysis is limited to the introduction of a prior
uncharged crime or a prior bad act. It should not be used to
evaluate a prior consensual sexual act between adults.1
           In the context of this case, we also note that evidence
of defendant's prior sexual acts with adult women is not
"propensity" evidence in its traditional sense. When we limit
Molineux or other propensity evidence, we do so for policy
reasons, due to fear of the jury's "human tendency" to more
readily "believe in the guilt of an accused person when it is
known or suspected that he has previously committed a similar



     1
      That the People classified it as Molineux evidence, and the
trial court considered it on that basis, does not prevent us from
concluding it was not. Whether it was given that particular
title, the arguments on both sides would remain the same. And
though we hold that this was not properly classified as Molineux
evidence, we note that the trial court did not abuse its
discretion admitting it for the stated non-propensity purposes
provided by the People. Nor do we intend by this decision to
discourage the People from bringing a challenging or problematic
evidentiary issue to the attention of the court and defendant
before trial.

                               - 5 -
                              - 6 -                          No. 175

crime" (People v Ventimiglia, 52 NY2d 350, 359 [1981], citing
Molineux, 168 NY at 313). But here, that defendant had engaged in
oral sex with consenting adult women, while in a closet smoking
crack with his shirt pulled over his head, showed no propensity
to commit the crimes for which he was on trial. That this
evidence corroborated the girls' accounts does not render it
propensity evidence, because corroboration and propensity are
distinct concepts. Because "there [was] a proper nonpropensity
purpose, the decision whether to admit evidence of defendant's
prior . . . acts rests upon the trial court's discretionary
balancing of probative value and unfair prejudice" (People v
Frankline, 27 NY3d 1113, 1115 [2016], quoting People v Dorm, 12
NY3d 16, 19 [2009]).
          The trial court here properly considered and admitted
the evidence using the appropriate factors: its relevance,
probative value to the People's case, and potential prejudice to
defendant (see generally People v Harris, 26 NY3d 1, 5 [2015]).
Here, there is no real dispute that the evidence was relevant and
probative, as it tended to support the girls' account of their
abuse by corroborating the peculiar manner in which defendant
engaged in oral sex. Notably, as the Appellate Division pointed
out, the People established that the girls had never witnessed
defendant's sexual encounters with their mother or other women,
and as the prosecutor argued in her summation, the girls were
describing their own experiences.


                              - 6 -
                              - 7 -                          No. 175

          Finally, the trial court did not abuse its discretion
in concluding that the probative value of the evidence was not
outweighed by potential prejudice. Plainly, almost all relevant,
probative evidence the People seek to admit in a trial against a
defendant will be, in a sense, prejudicial. The People generally
wish to admit evidence supporting the theory that a defendant is
guilty of the crime for which he is charged. Evidence which helps
establish a defendant's guilt always can be considered evidence
that "prejudices" him or her. But the probative value of a piece
of evidence is not automatically outweighed by prejudice merely
because the evidence is compelling. Here, "[t]he point is that
the damage resulted from something other than its tendency to
prove propensity. That suggests that the evidence must have been
relevant to something else, as indeed it was. . . . If this
evidence was damaging, it was because it had the intended effect
-- it undermined the defendant's theory" (People v Hudy, 73 NY2d
40, 72 [1988] [Wachtler, Ch.J., dissenting], abrogated on other
grounds by Carnell v Texas, 529 US 513 [2000]; see also People v
Walker, 83 NY2d 455, 463 [1994] [the People's use of alias
evidence while cross examining defendant was within the sound
discretion of the trial court, and "there is no undue prejudice;
there is only the expected -- and, indeed, intended -- negative
impact that naturally flows from evidence admitted for the
purpose of impeachment"] [emphasis in original]).
          Here, the evidence of defendant's prior sexual


                              - 7 -
                              - 8 -                       No. 175

encounters with adult women while using drugs was prejudicial to
him, as it strengthened the People's case by making the victims'
accounts ring true. However, on this record, taking into account
the full extent of the evidence the People sought to introduce,
and the trial court's limitation and in some instances, outright
preclusion thereof, we cannot say that the court abused its
discretion in admitting this particular evidence. A trial court
enjoys broad discretion in deciding whether to admit evidence,
and this Court will disturb the decision "only where the trial
court has either abused its discretion or exercised none at all"
(Walker, 83 NY2d at 459, citing People v Williams, 56 NY2d 236,
238 [1982]). Neither concern is implicated here.
                              III.
               Prompt Outcry and Excited Utterance
          Finally, defendant argues that the trial court erred in
allowing the mother to testify about MD disclosing the abuse to
her. Generally, the "prompt outcry exception" to the hearsay rule
is limited to testimony that a timely complaint was made, and
"does not allow the further testimony concerning details of the
incident" (People v Rice, 75 NY2d 929, 932 [1990]). But the
People argued that the disclosure was also an excited utterance
because it came immediately on the heels of an abusive encounter,
while MD was crying and sad, "made while the victim was under the
continuing influence of the stress and excitement generated by
the initial event" (People v Medina, 53 AD3d 1046, 1047 [4th Dept


                              - 8 -
                                   - 9 -                           No. 175

2008], lv denied 11 NY3d 856 [2008]). The court allowed the
testimony as both a prompt outcry and excited utterance.2 Here,
this brief account of what MD told her mother can be viewed as
both a prompt outcry and an excited utterance, and thus the
admission was proper.
             Accordingly, the Appellate Division order should be
affirmed.
*   *    *     *   *   *   *   *    *      *   *   *   *   *   *     *   *
Order affirmed. Opinion by Judge Abdus-Salaam. Chief Judge
DiFiore and Judges Pigott, Rivera, Stein, Fahey and Garcia
concur.

Decided November 17, 2016




     2
      The trial court indicated it would allow the testimony as a
prompt outcry and a "spontaneous utterance." Given the arguments
made by the People and the comments of the court, it is clear
that the court used the term "spontaneous utterance"
interchangeably with "excited utterance."

                                   - 9 -